Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





QUICKIE MANUFACTURING
CORPORATION,

                                    Appellant,

v.

DORA L. GARDEA,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-06-00172-CV

Appeal from
171st District Court

of El Paso County, Texas

(TC #2005-4455)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is the joint motion of Appellant and Appellee to dismiss this appeal
pursuant to Tex.R.App.P. 42.1 because the parties have settled all matters in controversy.  We grant
the motion and dismiss the appeal.  Pursuant to the parties’ agreement, we assess costs against the
party incurring same.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax
costs against the appellant).

November 9, 2006                                                      

                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.